Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office action is in reply to arguments/amendments filed 1/26/2021.
Claims 4, 5, 11 and 12 were previously cancelled.
Claims 7 and 14 are cancelled.
Claims 1 and 8 have been amended.
Claims 1-3, 6, 8-10 and 13 are pending.
Response to Arguments/Amendments
Applicant’s arguments regarding the 35 U.S.C. § 101 rejection have been considered and are persuasive; the rejection has been withdrawn.
Applicant’s amendments necessitated new grounds of rejection, therefore applicant’s arguments regarding the 35 U.S.C. § 103 rejection are moot. Examiner has modified the rejection to address applicant’s amendments as noted in this Non-Final rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims  1-3, 6, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fitch et al., US Patent No US 8,060,500B1, in view of Massenzio et al., US Patent Application Publication No US2005/0131740A1, in further view of Cashman et al., US Patent Application Publication No US2014/0330579A1.
With respect to Claims 1 and 8,
Fitch discloses,
5 a) obtaining profile data regarding a number of service providers who provide the home care service, and storing the profile data in a storage device of the management server (Abstract: “…a process for selecting a healthcare provider whereby healthcare provider list data is obtained, along with various data regarding the healthcare providers on the healthcare provider list, and the data is stored in a healthcare provider database…”), the profile data including for each of the service providers, at least a number of available 10 territorial regions associated with the service provider (col 4,  
b) receiving a request for the home care service from a client device communicating with the management server(col 3, lines 59-61), the request including at least a required 15 location for the home care service; (col 5, lines 4-15: “…the healthcare consumer's healthcare provider criteria includes healthcare provider criteria based on the position of the healthcare provider relative to a given location, such as the healthcare consumer's present location. In one embodiment, a healthcare consumer's present location is obtained by process for selecting a healthcare provider by healthcare consumer input into a computing system through a healthcare consumer interface device. In one embodiment, a healthcare consumer's present 
c) comparing the required location with each of the available territorial regions to determine whether any one of the available territorial regions conforms with the required location(claims 1, 5-10; claim 1: “…in response to the healthcare provider search request, searching the list of one or more healthcare providers to identify one or more healthcare providers that match at least of the healthcare consumer criteria for selecting a healthcare provider, the process operable to match criteria including one or more geographical areas to exclude from search results thus ensuring that no providers located within the excluded geographical areas are included within the identified one or more healthcare providers, the one or more geographical areas to exclude being provided in the search request…”)
d) when any one of the available territorial regions conforms with the required location, outputting to the client device information of a matched one of the service providers who has the available territorial region conforming with the required location; (col 31, lines 5-21: “…PROVIDE THE USER INFORMATION REGARDING THE IDENTIFIED ONE OR MORE HEALTHCARE PROVIDERS MEETING, OR BEING CLOSEST TO MEETING, THE USER HEALTHCARE PROVIDER CRITERIA OPERATION 215 via data transfer to a computing system such as a desktop computer, a laptop computer, a hand held computer, any portable computer, a workstation, a two-way pager, a cellular telephone, a smart 
wherein the profile data includes a plurality of provider profiles regarding the service providers, respectively, and each of the provider profiles includes a number of the available 2Application No.: 15/463,803 In response to the final Office Action dated December 9, 2019 territorial regions where the service provider can provide the home care service (col 8, lines 4-23: “…the healthcare consumer's healthcare provider criteria includes, and/or is based on, any healthcare consumer provided parameters/desires including, but not limited to, one or more of the following: healthcare providers closest to the healthcare consumer in terms of distance; healthcare providers closest to the healthcare consumer in terms of time; in terms of availability; healthcare providers in specific neighborhoods and/or parts of a city, or not in specific neighborhoods and/or parts of a city…”;claims 1, 5-10; claim 1: “…in response to the healthcare provider search request, searching the list of one or more healthcare providers to identify one or more healthcare providers that match at least of the healthcare consumer criteria for selecting a healthcare provider, the process operable to match criteria including one or more geographical areas to exclude from search results thus ensuring that no providers located within the excluded geographical areas are included within the identified one or more healthcare providers, the one or more geographical areas to exclude being provided in the search request
 a number of time slots when the service provider is available for providing the home care service (col 2, lines 10-21: “…the availability of appointments and/or estimated wait times for one or more of the one or more healthcare providers most closely meeting the healthcare consumer's criteria at approximately the time of the request is obtained. In one embodiment, the healthcare consumer is then provided information regarding one or more identified healthcare providers meeting, or coming closest to meeting, the healthcare consumer's healthcare provider criteria, along with the available appointment data and/or estimated office wait time data for the one or more identified healthcare providers…”; col 4, lines 4-23: “…healthcare providers closest to the healthcare consumer in terms of time; in terms of availability…”)
wherein the method further comprises, between steps a) and b), a step of: transmitting interface data to the client device so as to enable the client device to display a search interface, (col 5, lines 24-31: “…the healthcare consumer's healthcare provider criteria data is made available to search the healthcare provider database at the time of the search request/need via data transfer from a computing system capable of transmitting data…”) the search interface enabling user-input of at least a required time slot((col 2, lines 10-21: “…the availability of appointments and/or estimated wait times for one or more of the one or more healthcare providers most closely meeting the healthcare consumer's criteria at approximately the time of the request is obtained. In one embodiment, the healthcare consumer is then 
wherein the request for the home care service further includes the at least one requirement, and the management server further determines in step c) whether any one of the provider profiles conforms with the at least one requirement and outputs to the client device in step d) the information of the matched one of the service providers who further has the provider profile conforming with the at least one requirement; (col 4, lines 4-23: “…the healthcare consumer's healthcare provider criteria includes, and/or is based on, any healthcare consumer provided parameters/desires including, but not limited to, one or more of the following: healthcare providers closest to the healthcare consumer in terms of distance; healthcare providers closest to the healthcare consumer in terms of time; in terms of availability; healthcare providers in specific neighborhoods and/or parts of a city, or not in specific neighborhoods and/or parts of a city; healthcare providers that subscribe or belong to the healthcare consumer's healthcare insurance plan network, i.e. healthcare insurance plan preferred providers; healthcare providers having strong ratings from other healthcare consumers; healthcare providers having specific capabilities and/or offering specific services; and/or any other healthcare consumer criteria and/or combination  “…PROVIDE THE USER INFORMATION REGARDING THE IDENTIFIED ONE OR MORE HEALTHCARE PROVIDERS MEETING, OR BEING CLOSEST TO MEETING, THE USER HEALTHCARE PROVIDER CRITERIA OPERATION 215 via data transfer to a computing system such as a desktop computer, a laptop computer, a hand held computer, any portable computer, a workstation, a two-way pager, a cellular telephone, a smart phone, a digital wireless telephone, a PDA, a server computer, an Internet appliance, a GPS device, or any other device, or any desired combination of these devices, capable of transmitting/displaying data…”)
wherein the profile data includes a plurality of provider profiles regarding the service providers, respectively, and each of the provider profiles includes at least a number of time slots when the service provider is available for providing the home care service(col 8, lines 4-23: “…the healthcare consumer's healthcare provider criteria includes, and/or is based on, any healthcare consumer provided parameters/desires including, but not limited to, one or more of the following: healthcare providers closest to the healthcare consumer in terms of distance; healthcare providers closest to the healthcare consumer in terms of time; in terms of availability; healthcare providers in specific neighborhoods and/or parts of a city, or not in specific neighborhoods and/or parts of a city; healthcare providers that subscribe or belong to the healthcare consumer's healthcare insurance plan network, i.e. healthcare insurance plan preferred providers; healthcare providers having  
wherein the request further includes a required time slot, and the management server further determines in step c) whether any one of the provider profiles conforms with the required time period (col 2, lines 10-21: “…the availability of appointments and/or estimated wait times for one or more of the one or more healthcare providers most closely meeting the healthcare consumer's criteria at approximately the time of the request is obtained. In one embodiment, the healthcare consumer is then provided information regarding one or more identified healthcare providers meeting, or coming closest to meeting, the healthcare consumer's healthcare provider criteria, along with the available appointment data and/or estimated office wait time data for the one or more identified healthcare providers…”)
Fitch discloses all of the above limitations, Fitch does not distinctly describe the following limitation, but Massenzio however as shown discloses,
e) upon receipt, from the client device, of an order for the home care service to designate the matched one of the service providers to provide the home care24 service transmitting an assignment notification to a provider-end device associated with the matched one of the service providers to notify the matched one of the service providers of a request of the home care 5 service.(Fig 3, ¶62: “…billing and payment…”;¶70:”… Database 212 may further comprises a billing rate database includes the billing rates for each 
the method further comprising, after step e), steps of: after receiving, from the provider-end device, an assignment confirmation message indicating that the matched one of the service providers has accepted the 2Application No.: 15/463,803In response to the Office Action dated May 8, 2019request, transmitting an order notification to the client device to notify a user associated with the client device that the matched one of the service providers has accepted the request (Fig 6, 602, Update field device..”; 606: “Caregiver initiates beginning of work period…”;608: “…advise patient of caregiver’s arrival time…” claim 13: “…providing the patient with a confirmed appointment…”) 
and to require the user to confirm a payment for the order of the home care service(¶90: “…payer 216 approves a treatment plan…field device 202 establishes a link with server 206 and receives the information that defines the caregiver’s tasks…”;¶98: “…the payer can review the invoice on a historical perspective for other patients having the same medical condition 
after receiving, from the client device, an order confirmation message indicating that the user has agreed to the payment for the order, communicating with a payment server for processing the payment (¶90: “…payer 216 approves a treatment plan…;¶98: “…the caregiver can transfer information from the field device to the provider's server at intermittent intervals throughout the work shift or at the end of the work shift. Rather than waiting for a daily report to be transcribed or accumulating reports until the end of the month before submitting to payer, system 200 accumulates the daily reports from each caregiver and generates an itemized invoice that is submitted to the payer on a daily, weekly, monthly or an agreed upon basis…”claim 2: “…a payment processing module, resident on the server, for determining the appropriate billing amount in view of the time caregiver is present at the location of the home bound patient and for the services provided by the caregiver, the processing module including means for communicating the billing information to the payer on a periodic basis…”; claim 11: “…in response to the receipt of an indication form the payer that the caregiver's services are non-reimbursable…”)
position information of the current position of the provider-end device generated by a positioning device; 2Application No.: 15/463,803 In response to the Office Action dated August 26, 2020(¶88: “…A verification module 422 
 comparing the current position indicated by the position information with the required location to determine whether the service provider actually was at the required location during a required time slot; (¶88: “…A verification module 422 verifies the caregiver provided the services at the patient's location by matching GPS coordinates or location with service records….”)
Fitch teaches a method/system for selecting a healthcare provider based on consumer’s criteria. Massenzio discloses a management tool for health care provider services. Fitch and Massenzio are directed to the same field of endeavor since they are related to communicating information to healthcare providers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for selecting a healthcare provider of Fitch with the management tool for health care provider services as taught by Massenzio since it allows for tracking and verifying the entire process of providing home health care services from identification of need through delivery of service, billing and payment (Fig 3, 9,¶61,¶82).
Fitch and Massenzio disclose all of the above limitations, the combination of Fitch and Massenzio does not distinctly describe the following limitation, but Cashman however as shown discloses,
 after the payment is successfully processed, transmitting, by the processing module, a notification to the provider-end device indicating that the payment has been processed (¶30: “…enable the patient to conveniently communicate with the medical provider….payment information…”)
 wherein the assignment notification transmitted to the provider-end device requires the matched one of the service providers to confirm whether to accept the request of the home care service and the matched one of the service providers has the option to decline the request (¶23: “…The Provider Application can be designed to enable the medical provider to refuse an appointment that has been created for the medical provider…”)
and updating the number of time slots when the service provider is available in the provider profile of the service providers to reflect the request  (¶26: “…a scheduling application that 1)enables a medical provider to input the day and time the medical provider is available to conduct a visit with a patient…”)
at the start of the home care service, receiving an on-duty report from the provider-end device, the on-duty report including a signature of a user of the client device,(¶23: “…cause a Start Visit button or similar button to appear on the medical provider's screen to allow the medical provider to begin the consultation with the patient…”;¶45: “…The mobile application and/or computer-based application can be designed to create an appointment confirmation screen along with text and/or email reminder options… The confirmation screen, when provided, can provide information about the medical provider…”))Examiner interprets the start visit button and 
at the end of the home care service, receiving an off-duty report from the provider-end device, the off-duty report including a signature of a user of the client device, (¶23: “…The Provider Application can be designed to cause an End Consultation or similar button to appear on the medical provider's screen to terminate the consultation or visit with the patient and thereby terminate the video link between the medical provider and patient in the medical kiosk… the Provider Application can be designed to cause the status of the patient to change to Post Consult…Post Consult means the video consultation has been completed and the medical provider is completing the visit summary…”;¶45: “…The mobile application and/or computer-based application can be designed to create an appointment confirmation screen along with text and/or email reminder options… The confirmation screen, when provided, can provide information about the medical provider…”) Examiner interprets the complete assignment button and confirmation on the medical provider’s screen of Cashman as teaching the intended function of applicant’s “off-duty” report.
when the current position conforms with the required location, transmitting to the provider-end device a completion message to notify the matched one of the service providers, (¶10: “…the medical providers can be located at the same or different locations…”;¶23: “…Once the medical provider has completed the visit summary and written any required prescriptions, the 
 the method further comprises providing a direct-message service between the user and one of the service providers when the user is viewing the profile of the one of the service providers(Abstract: “…have a real-time or near real-time tele-conference with a medical provider…, ¶10: “…an audio and/or video link between one or more medical providers located at one or more locations (e.g., medical provider's office, medical provider's home, hospital, etc.) and the patient…”;¶13: “…create a video connection with a remotely-located medical provider…”)
wherein direct-message service is configured to remain available for both the user and the one of the service providers until 30 minutes after the off-duty report is received. (Abstract: “…have a real-time or near real-time tele-conference with a medical provider…, ¶10: “…an audio and/or video link between one or more medical providers located at one or more locations (e.g., medical provider's office, medical provider's home, hospital, etc.) and the patient…”;¶13: “…create a video connection with a remotely-located medical provider…”;¶23: “… the Provider Application can be designed to cause the status of the patient to change to Post Consult…Post Consult means the video consultation has been completed and the medical provider is completing the visit summary…”)
Cashman discloses a method/system for providing medical services remotely to users. Fitch, Massenzio and Cashman are related to providing 

With respect to Claims 2 and 9,
Fitch, Massenzio and Cashman disclose all of the above limitations, Fitch further discloses,
wherein each of the provider profiles further includes one of a charge rate for the home care service, a review score for the service provider, a number of languages that the service provider can use, an age of the service provider, work experience of the service provider, a number of service types of the home care service that the service provider can provide, and combinations thereof, the 25 at least one requirement further includes one of a required charge rate, a required review score, a required language, a required age, required work experience, a required service type, and combinations thereof; (col 4, lines 4-23: “…the healthcare consumer's healthcare provider criteria includes, and/or is based on, any healthcare consumer provided parameters/desires 
Massenzio further discloses, 
a charge rate for the home care service (¶61: “…Control system 200 tracks and verifies the entire process of providing home health care services from identification of need through delivery of service, billing and payment t…”;¶70:”… Database 212 may further comprises a billing rate database includes the billing rates for each caregiver retained by the health care provider as well as an indication as to whether an caregiver is authorized to provide service to a particular patient…”),
Fitch, Massenzio and Cashman are related to providing health care to a user; hence, they are directed to the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for selecting a healthcare provider of Fitch with the video conferencing system of Cashman and the management tool for health care provider services as taught by Massenzio since it allows for tracking caregivers and creating a real-time verifiable billing record and audit trail via the provider (Fig 3, 9,¶82).

With respect to Claims 3 and 10,
Fitch, Massenzio and Cashman disclose all of the above limitations, Fitch further discloses,
wherein said processing module is further programmed to further output to the client device(Fig 1, Computing System 100, 150; Display divice 115, 165)
Massenzio further discloses,
 an estimated charge based on the charge rate of the matched one of the service providers (¶61: “Control system 200 tracks and verifies the entire process of providing home health care services from identification of need through delivery of service, billing and payment …If the caregiver determines that new or additional services are required, the caregiver is able to document the need for such care and to obtain approval for such care in real time. In this manner, the health care service provider improves service to the patient while minimizing its liability that might arise from failure to provide services and maximizing the likelihood that the private insurance company or government will reimburse the provider for providing the care….”)
wherein the management server further outputs to the client device in step d) an estimated 25 charge that is calculated based on the charge rate of the matched one of the service providers (¶61) and a length of the required time slot (¶98: “…the caregiver can transfer information from the field device to the provider's server at intermittent intervals 
Fitch, Massenzio and Cashman are related to providing health care to a user; hence, they are directed to the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for selecting a healthcare provider of Fitch with the video conferencing system of Cashman and the management tool for health care provider services as taught by Massenzio since it allows for tracking caregivers and creating a real-time verifiable billing record and audit trail via the provider (Fig 3, 9,¶82).

With respect to Claims 6 and 13,
Fitch, Massenzio and Cashman disclose all of the above limitations, Massenzio further discloses,
further comprising a step of: remunerating the matched one of the service providers at a predetermined frequency by an amount that is calculated according to a predetermined rate under 25 an agreement between the service provider and a party that operates the management server. (¶98: “… system 200 accumulates the daily reports from each caregiver and generates an itemized invoice that is submitted to the payer on a daily, weekly, monthly or an agreed upon basis…”)
Fitch, Massenzio and Cashman are related to providing health care to a user; hence, they are directed to the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for selecting a healthcare provider of Fitch with the video conferencing system of Cashman and the management tool for health care provider services as taught by Massenzio since it allows for tracking caregivers and creating a real-time verifiable billing record and audit trail via the provider (Fig 3, 9,¶82).

Conclusion
References Cited but not used:
Stone et al., US Patent Application Publication No US2010/0280959A1 “Real time sourcing of Service Providers”, relating to providing real-time sourcing of service providers via an automated and integrated end-to-end management of a transaction from the initial request to conclusion of the requested service.
Joseph, US Patent Application Publication No US2012/0278195A1, “Method for Locating a Provider and a Provider Locating System”, relating to a method/system that facilitates connecting users with providers of goods 
Woody et al., US Patent Application Publication No US2013/0226607A1 “Automated Health Care Delivery Verification”, relating to a method/system for communicating with client computing devices associated with caregivers to provide various server side verification and analysis of services.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                               /SANGEETA BAHL/Primary Examiner, Art Unit 3629